Case 2:20-cv-01125-JDC-KK Document 14 Filed 02/23/21 Page 1 of 1 PageID #: 91




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


ISAAC BOYD JR                                 CASE NO. 2:20-CV-01125

VERSUS                                        JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                         MAGISTRATE JUDGE KAY

                                   JUDGMENT

      Pursuant to the Memorandum Ruling of this date,

      IT IS ORDERED, ADJUDGED AND DECREED that Defendant’s Partial

Motion to Dismiss Pursuant to Fed. R.Civ. P. 12(B)(6) (Doc. 5) is hereby DENIED.

      THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                      __________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
